583 F.2d 906
100 L.R.R.M. (BNA) 2045, 85 Lab.Cas.  P 11,038
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BAPTIST MEMORIAL HOSPITAL, Respondent.
No. 76-2655.
United States Court of Appeals,Sixth Circuit.
Oct. 24, 1978.

Elliott Moore, Woody N. Peterson, Deputy Associate Gen. Counsel, Paul J. Spielberg, Howard E. Perlstein, N. L. R. B., Washington, D. C., Raymond A. Jacobson, Director, Region 26, N. L. R. B., Memphis, Tenn., for petitioner.
J. Edward Wise, Richard H. Allen, Jr., Armstrong, Allen, Broden, Goodman, McBridge & Prewitt, Memphis, Tenn., for respondent.
ORDER
Before EDWARDS, KEITH and MERRITT, Circuit Judges.


1
On receipt and consideration of an application for enforcement of an order of the National Labor Relations Board which, after a hearing of unfair labor practice complaints against the employer before an Administrative Law Judge, and making findings of violations of §§ 8(a)(1) and (3) of the National Labor Relations Act, As amended, 29 U.S.C. § 141, Et seq.  (1976), entered certain cease and desist orders and orders for affirmative action designed to remedy such violations; and


2
Finding on the whole record substantial evidence to support the Board's findings and orders in all respects except that which appears wholly to invalidate a hospital rule against wearing union buttons; and


3
Finding the apparent breadth of said order to be in conflict with preceding Board authority, as set forth in Evergreen Nursing Home, 198 N.L.R.B. 101, 80 L.R.R.M. 1825 (1972),


4
Now, therefore, the findings of the National Labor Relations Board in this case are affirmed and its orders are enforced in all respects except that which pertains to the union button issue, and said issue only is remanded for further consideration under Evergreen Nursing Home, 198 N.L.R.B. 101, 80 L.R.R.M. 1825 (1972), and Ohio Masonic Home, 205 N.L.R.B. 65, 83 L.R.R.M. 1665, (1973), Aff'd, Ohio Masonic Home v. NLRB, 511 F.2d 527 (6th Cir. 1975).